DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 08/20/2019. Claims 1-15 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 14 is objected to because of the following informalities: claim 14 is drafted as referring to the “key code” of claim 10. However, a “key code” is not indicated in claim 10 but is indicated in claim 11. Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1, 2 and [0048] of the specification appears to express the corresponding structure of the communication module 220 may be protocol and integrated circuit. That’s why no 112(b).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
7.   Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20150092873 A) in view of Kristiansson (US 2012/0317317 A1).

Regarding claim 1, Yang teaches an electronic device (terminal device 10-Fig. 1; [0044]) comprising:
	a communication module configured to perform communication with a server (server device 20/23-Fig. 1), a peripheral device(home appliance 40-Fig. 1; [0002]), and an access point (AP apparatus 30-Fig. 1)([0044], terminal device 10 includes various devices {e.g. communication module} capable of transmitting and receiving data to and from other external devices {server, AP and home appliance-see [0040], Fig. 1} using  wired or wireless communication network.)(Hence communication module of terminal 10, communicates with server, home appliance and AP.);
	a memory (terminal device 10 has a memory to store-[0065]) configured to store identification information (number) of the access point ( 30-Fig. 1) ( [0081], identification number of access point device 30 is stored in first terminal device 10.) and account information for the server (20-Fig. 1)( [0066], first terminal device 10 generates network setting information and Can be saved/stored; Wherein the network setting information includes information on a user account registered in third server device 23{i.e. 20-see [0067]}.)(Hence memory of terminal device 10 stores identification number of AP and account information for the server 20.); and
	wherein the processor ( terminal device 10 includes a processor-[0044]) is configured to search for the peripheral device (40-Fig. 1) via the communication module (terminal device 10 includes communication module-[0044]), connect to the found peripheral device (40-Fig. 1)( [0008], terminal device 10 {i.e. processor} is searching for a home appliance set in a state capable of communicating {via communication module of 10-see [0044]} with the terminal device; Wherein the home appliance and the terminal device are interconnected-see [0006], Fig. 1.) (Hence processor of terminal device 10 searches home appliance via communication module and connect to the home appliance.), and transmit the identification information (number) of the access point (30-Fig. 1)( [0081];[0006], terminal device transmits the identification number of the access point device to the home appliance.) and the account information to the connected peripheral device(40-Fig. 1)( [0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances 40.) (Hence terminal device 10 transmits the identification number of AP and the account information to the home appliance.).
	Yang does not teach a processor electrically connected to the communication module and the memory.
Kristiansson teaches an electronic device (mobile terminal 105/200-Fig. 1, 2) comprising:
	a processor(240-Fig. 2) electrically connected to the communication module (transceiver 230-Fig. 2) and the memory(235-Fig. 2)(see Fig. 2; [0038]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kristiansson and apply them on the teaching of Yang to provide electronic device upon detection of the peripheral device to facilitate the establishment of a connection with the peripheral device, thus improving user experience in using an electronic device (Kristiansson; [0035]).

8.   Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Yanagi (US 2009/0006656 A1), further in view of Min (KR 20080112441A).

Regarding claim 2, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Kristiansson do not teach wherein the processor is configured to receive information indicating that connection between the server and the peripheral device is broken, from the server,
	However, in an analogous art, Yanagi teaches wherein the processor of the electronic device (terminal) is configured to receive information indicating that connection between the server and the peripheral device is broken (disconnected), from the server ([0052], Step S37-the server 2 disconnects communication between the peripheral device; Then, Step S38-the server 2 transmits an "OK_ DISCONNECTED" message (the message indicating that the disconnection has been succeeded) to the identified terminal {obvious terminal has a processor}.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yanagi and apply them on the teaching of Yang- Kristiansson to provide apparatus (server) effectively reserves the access right from one of the terminals on the network to the peripheral devices that are not connected to the apparatus (Yanagi; Abstract).
	Yang- Kristiansson- Yanagi does not teach request a key code containing identification information of the peripheral device from the server based on the received information, receive the key code from the server, and broadcast the identification information of the peripheral device contained in the key code.
	However, in an analogous art, Min teaches request a key code containing identification information of the peripheral device from the server based on the received information, receive the key code from the server, and broadcast the identification information of the peripheral device contained in the key code ( para 12, page 5-The key code storage unit 204 stores a key code for controlling the operation of the network device in response to a key selection of a plurality of input keys provided in the key input unit 202, and the control unit ( When each of the keys provided in the key input unit 202 is input, the key code 208 is read out from the key code storage unit 204) and transmitted through the wireless communication module 206.  the first input key is input, the key code storage unit stores the key code for the first input key, .).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Min and apply them on the teaching of Yang- Kristiansson- Yanagi to provide remote control unit 200 for performing data communication with the access point 100 or the network device 104, and a plurality of inputs (Min; para 11, page 4).

9.   Claim 5, 6 rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Yanagi (US 2009/0006656 A1), in view of Min (KR 20080112441A),  further in view of Wang (US 2019/0182663 A1).

Regarding claim 5, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Kristiansson- Yanagi-Min does not teach wherein the electronic device uses the key code as an SSID and a password of the electronic device.
	However, in an analogous art, Wang teaches wherein the electronic device (device B) uses the key code (key) as an SSID and a password of the electronic device ( [0078], The primary router A uses the received public key of B {SSID and password of device B-[0070];[0069] } to encrypt the SSID and the password of the primary router A and sends encrypted data to the device B; then [0079], The device B .)(Hence device B uses the key code contains identification information of the primary router as an SSID and password of the device.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them on the teaching of Yang- Kristiansson- Yanagi -Min to improve efficiency and reliability of networking between devices (Wang; [0015]).

Regarding claim 6, Yang teaches transmit identification information of a new access point different from the access point ([0081];[0006], terminal device transmits the identification number of the access point device to the home appliance. It is obvious skill in the art, terminal can transmit Id of another access point, if there is any.) and the account information to the peripheral device ([0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances 40.).
	Yang- Kristiansson- Yanagi -Wang does not teach wherein the processor is configured to connect to the peripheral device based on the key code and
	However, in an analogous art, Min teaches wherein the processor is configured to connect to the peripheral device based on the key code (para 10, page 4- remote control unit 200 stores the network setting information {that includes key code-see para 13} obtained from the access point 100 And is transmitted from the  ) and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Min and apply them on the teaching of Yang- Kristiansson- Yanagi -Wang to provide remote control unit 200 for performing data communication with the access point 100 or the network device 104, and a plurality of inputs (Min; para 11, page 4).

10.   Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Sethi (US 2018/0139202 A1).

Regarding claim 3, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Kristiansson does not teach wherein the identification information of the access point includes at least one of an SSID and a password of the access point.
	However, in an analogous art, Sethi teaches wherein the identification information of the access point includes at least one of an SSID and a password of the access point (AP) ([0082], SSID and password of AP 110.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Sethi and apply them on the teaching of Yang- Kristiansson to provide efficient and convenient way to access secured wireless networks and improving user experience (Sethi; [0051]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Kim (US 2014/0173069 A1).

Regarding claim 4, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Kristiansson does not teach wherein the identification information of the peripheral device includes at least one of an SSID and a password of the peripheral device.
	However, in an analogous art, Kim teaches wherein the identification information of the peripheral device includes at least one of an SSID and a password of the peripheral device ([0116], SSID and password of the peripheral device 120.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim and apply them on the teaching of Yang- Kristiansson to provide method, a device, and a system for easily storing device information regarding a peripheral device connected to a user device (Kim; [0007]).

12.   Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Yanagi (US 2009/0006656 A1), further in view of Min (KR 20080112441A).

Regarding claim 11, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang does not teach further comprising: receiving information indicating that connection between the server and the peripheral device is broken, from the server,
	However, in an analogous art, Yanagi teaches further comprising: receiving information indicating that connection between the server and the peripheral device is broken (disconnected), from the server ([0052], Step S37-the server 2 disconnects communication between the peripheral device; Then, Step S38-the server 2 transmits an "OK_ DISCONNECTED" message (the message indicating that the disconnection has been succeeded) to the identified terminal {obvious terminal has a processor}.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yanagi and apply them on the teaching of Yang to provide apparatus (server) effectively reserves the access right from one of the terminals on the network to the peripheral devices that are not connected to the apparatus (Yanagi; Abstract).
	Yang- Yanagi does not teach requesting a key code containing identification information of the peripheral device from the server based on the received information, receiving the key code from the server, and broadcasting the identification information of the peripheral device contained in the key code.
	However, in an analogous art, Min teaches requesting a key code containing identification information of the peripheral device from the server based on the received information, receiving the key code from the server, and broadcasting the identification information of the peripheral device contained in the key code ( para 12, page 5-The key code storage unit 204 stores a key code for controlling the operation of the network device in response to a key selection of a plurality of input keys provided in the key input unit 202, and the control unit ( When each of the keys provided in the key input unit 202 is input, the key code 208 is read out from the key code storage unit 204) and transmitted through the wireless communication module 206.  the first input key is input, the key code storage unit stores the key code for the first input key, that is, data of the content requesting the access point to transmit network setting information. After reading from 204, it is transmitted through the wireless communication module 206.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Min and apply them on the teaching of Yang- Yanagi to provide remote control unit 200 for performing data communication with the access point 100 or the network device 104, and a plurality of inputs (Min; para 11, page 4).

13.   Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Sethi (US 2018/0139202 A1).

Regarding claim 12, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang does not teach wherein the identification information of the access point includes at least one of an SSID and a password of the access point.
Sethi teaches wherein the identification information of the access point includes at least one of an SSID and a password of the access point (AP) ([0082], SSID and password of AP 110.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Sethi and apply them on the teaching of Yang to provide efficient and convenient way to access secured wireless networks and improving user experience (Sethi; [0051]).

14.   Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kim (US 2014/0173069 A1).

Regarding claim 13, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang does not teach wherein the identification information of the peripheral device includes at least one of an SSID and a password of the peripheral device.
	However, in an analogous art, Kim teaches wherein the identification information of the peripheral device includes at least one of an SSID and a password of the peripheral device ([0116], SSID and password of the peripheral device 120.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim and apply them on the teaching of Yang to provide method, a device, and a system for easily storing Kim; [0007]).

15.   Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of  Wang (US 2019/0182663 A1).

Regarding claim 14, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang does not teach wherein the electronic device uses the key code as an SSID and a password of the electronic device.
	However, in an analogous art, However, in an analogous art, Wang teaches wherein the electronic device (device B) uses the key code (key) as an SSID and a password of the electronic device ( [0078], The primary router A uses the received public key of B {SSID and password of device B-[0070];[0069] } to encrypt the SSID and the password of the primary router A and sends encrypted data to the device B; then [0079], The device B uses its private key to decrypt the encrypted data, to obtain the SSID and the password of the primary router A, and uses the SSID and the password of the primary router A to connect to the primary router A.)(Hence device B uses the key code contains identification information of the primary router as an SSID and password of the device.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang and apply them Yang- Kristiansson- Yanagi -Min to improve efficiency and reliability of networking between devices (Wang; [0015]).

16.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Wang (US 2019/0182663 A1), further in view of Min (KR 20080112441A)

Regarding claim 15, Yang teaches transmit identification information of a new access point different from the access point ([0081];[0006], terminal device transmits the identification number of the access point device to the home appliance. It is obvious skill in the art, terminal can transmit Id of another access point, if there is any.) and the account information to the peripheral device ([0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances 40.).
	Yang- Wang does not teach wherein the processor is configured to connect to the peripheral device based on the key code and
	However, in an analogous art, Min teaches wherein the processor is configured to connect to the peripheral device based on the key code (para 10, page 4- remote control unit 200 stores the network setting information {that includes key code-see para 13} obtained from the access point 100 And is transmitted from the remote control unit 200 to the network device 104{for data communication-see para 10}. ) and 
Min and apply them on the teaching of Yang- Wang to provide remote control unit 200 for performing data communication with the access point 100 or the network device 104, and a plurality of inputs (Min; para 11, page 4).

17.   Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Doumuki (US 2009/0043871 A1).

Regarding claim 7, Yang teaches a device (home appliance 40-Fig. 1; [0002]) comprising:
	a communication module configured to communicate with an electronic device (terminal device 10-Fig. 1; [0044]) and an access point (AP apparatus 30-Fig. 1) ( [0050], communication module of home appliance, communicates with terminal 10 and the access point device 30. ); and
	wherein the processor (home appliance includes processor-[0050]) is configured to receive identification information (number) of the access point (AP 30) from the electronic device(10)( [0081];[0006], terminal device transmits identification number of AP and authentication key of AP to the home appliance.), connect to the access point (AP 30) based on the identification information (number) of the access point (AP 30) ( [0006], the home appliance is connected to the .), and 
	Yang does not teach a processor electrically connected to the communication module.
	However, in an analogous art, Kristiansson teaches a device (device 110/300-Fig. 1, 3) comprising:	
	a processor(305-Fig. 3) electrically connected to the communication module(see Fig. 3; [0044]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kristiansson and apply them on the teaching of Yang to provide electronic device upon detection of the peripheral device to facilitate the establishment of a connection with the peripheral device, thus improving user experience in using an electronic device (Kristiansson; [0035]).
	Yang- Kristiansson does not teach transmit identification information of the device to the access point.
	However, in an analogous art, Doumuki teaches transmit identification (ID) information of the device (104-Fig. 1) to the access point (WAP 102-Fig.1) ( [0025], WND 104 sets its SSID to be the device ID Nb  and communicates/sends to the WAP 102. Fig. 1.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Doumuki and apply Yang- Kristiansson to provide methods for the network set-up of wireless devices (Doumuki; [0001]).

Regarding claim 8, Yang further teaches wherein the processor (home appliance includes processor-[0050]) is configured to receive account information from the electronic device (terminal device 10-Fig. 1)( [0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances 40.), and connect to a server via the access point using the account information ( [0066], home appliances 40 access the third server device 23 through the access point device 30 and perform an authentication procedure using the user account of the network setting information, thereby the corresponding home appliance  can be registered.).

18.   Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2015/0092873 A) in view of Kristiansson (US 2012/0317317 A1), in view of Doumuki (US 2009/0043871 A1), in view of Min (KR 20080112441A).

Regarding claim 9, Yang teaches an electronic device that connects to a peripheral device and transmits ID info of AP and account information to the peripheral device.
	Yang- Doumuki does not teach further comprising: a memory electrically connected to the processor,
	However, in an analogous art, Kristiansson teaches further comprising:
	a memory(310-Fig.3) electrically connected to the processor (305-Fig. 3) (see Fig. 3; [0043]),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kristiansson and apply them on the teaching of Yang- Doumuki to provide electronic device upon detection of the peripheral device to facilitate the establishment of a connection with the peripheral device, thus improving user experience in using an electronic device (Kristiansson; [0035]).
	Yang- Doumuki -Kristiansson does not teach wherein the processor is configured to receive a key code containing the identification information of the device from the electronic device and store the key code in the memory.
	However, in an analogous art, Min teaches wherein the processor is configured to receive a key code containing the identification information of the device (network device) from the electronic device (remote control unit) ( para 10, page 4- remote control unit 200 stores the network setting information {that includes key code-see para 12, page 5} obtained from the access point 100 And is transmitted from the remote control unit 200 to the network device 104{for data communication-see para 10}. ) and store the key code in the memory (Para 8, page 2-  memory for storing the external input {key code} connection information.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Min and apply them on the teaching of Yang- Doumuki -Kristiansson to provide remote control unit 200 for Min; para 11, page 4).

Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for        the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20.	Claims 10 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang (KR 2015/0092873 A).
Regarding claim 10, Yang teaches a method for performing communication connection in an electronic device (terminal device 10-Fig. 1; [0044]), the method comprising:
	storing identification information of an access point (AP apparatus 30-Fig. 1) ( [0081], identification number of access point device 30 is stored in first terminal device 10.) and account information for connecting to a server (server device 20/23-Fig. 1)  in a memory of the electronic device (terminal device 10 has a memory to store-[0065]) ( [0066], first terminal device 10 generates network setting information and Can .);
	searching for a peripheral device (home appliance 40-Fig. 1; [0002]) around the electronic device(10-Fig. 1) via a communication module of the electronic device(terminal device 10 includes communication module-[0044]) ( [0008], terminal device 10 {i.e. processor} is searching for a home appliance set in a state capable of communicating {via communication module of 10-see [0044]} with the terminal device;);
	connecting the electronic device (10-Fig.1) to the found peripheral device (40-Fig.1)( the home appliance and the terminal device are interconnected-see [0006], Fig. 1); and
	transmitting the identification information (number) of the access point (30)( [0081];[0006], terminal device transmits the identification number of the access point device to the home appliance) and the account information to the connected peripheral device (40)( [0066], terminal device 10 transmits network setting information { user account registered in third server device 23/20} to the home appliances 40.)

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

/MEHEDI S ALEY/                                                          
Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415